Citation Nr: 0335296	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  03-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from October 1968 to October 
1972, April 1973 to May 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbus, South Carolina Regional 
Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records do not show any 
complaints of or treatment for hepatitis B.  The veteran 
contends that he was a crash/fire rescue specialist for 21 
years in the military that routinely dealt with exposure to 
blood while removing injured or dead bodies from aircraft and 
automobile accidents.  Additionally he contends that he was 
exposed to body fluids on a daily basis ranging from cut 
fingers to removing bodies.  

A statement from the veteran's private physician, Dr. C., 
dated January 2000, indicated that the veteran was diagnosed 
with chronic hepatitis B in the fall of 1999.  The physician 
stated that Dr. N., who should be contacted for further 
information, followed the veteran's hepatitis B, however, 
that this was a chronic infection that could result in 
cirrhosis and death.  No etiology was offered and no clinical 
records have been obtained from either of the physicians.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  The provisions of 
the VCAA have not been provided to the veteran specifically 
as to the issue on appeal.  Therefore, to fully comply with 
the VCAA, on remand, the RO must assure that the provisions 
of this new Act are complied with, including the notification 
requirement set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The RO should attempt to obtain 
treatment records from Dr. N. and Dr. 
C, who reportedly were treating the 
veteran for his hepatitis B.  Actual 
clinical records as opposed to 
additional statements from either 
physician should be solicited.  The 
veteran's assistance as needed should 
be requested.  To the extent that an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran should also be 
asked to specify whether there are 
other physicians who have treated the 
hepatitis.  If so, those records 
should also be obtained.  The veteran 
and his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

3.	Thereafter, if medical records are 
obtained, the claims file with those 
records should be forwarded to a VA 
physician with experience in the field 
for an opinion.  Specifically, the 
physician should opine whether there 
is any evidence of a relationship 
between service and the onset of 
hepatitis B.  It should specifically 
be indicated whether it is more likely 
than not that hepatitis B is related 
to an in-service event or occurrence.  
If an examination is needed to render 
this opinion, the veteran should be 
scheduled for a VA examination 
regarding the nature and etiology of 
hepatitis B.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's relevant 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the date of onset and the 
relationship, if any, of hepatitis B 
to the veteran's service.  

All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for 
any conclusion reached should be 
discussed.  If an opinion cannot be 
made without resort to speculation, 
that too should be noted in the 
record.

4.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




